Exhibit 10.2

AMENDMENT NO. 2 TO ESCROW AGREEMENT

This Amendment No. 2 (this “Amendment”) to the Original Escrow Agreement (as
defined below) is entered into as of December 8, 2017, between WMIH Corp., a
Delaware corporation as successor to WMI Holdings Corp., a Washington
corporation (the “Company”), and Citibank, N.A., a national banking association
organized and existing under the laws of the United States of America
(“Citibank”) and acting through its Agency and Trust Division and solely in its
capacity as escrow agent under this Amendment, and any successors appointed
pursuant to the terms of the Escrow Agreement (as defined below) (Citibank, in
such capacity, the “Escrow Agent”) to amend the Original Escrow Agreement, dated
as of January 5, 2015, as amended by the First Amendment to Escrow Agreement,
dated November 12, 2015 (the “Original Escrow Agreement” and as amended by this
Amendment, the “Escrow Agreement”), by and between the Company and the Escrow
Agent. All capitalized terms used in this Amendment will have the meanings set
forth in the Escrow Agreement, unless otherwise indicated.

WHEREAS, the Company entered into the Original Escrow Agreement in connection
with the Purchase Agreement for its Series B Preferred Stock, which was issued
on January 5, 2015;

WHEREAS, the Company completed its Reincorporation in Delaware on May 11, 2015
and delivered the Reincorporation Certificate to the Escrow Agent on such date,
and the terms of the Series B Preferred Stock, which were previously contained
in the Certificate of Designation, are now set forth in Article VI of the
Company’s Amended and Restated Certificate of Incorporation (the “Original
Delaware Charter”);

WHEREAS, the Company desires to amend the Original Delaware Charter to change
certain terms and has obtained the requisite board of director and stockholder
approvals in order for the Charter Amendment (as defined below) to become
effective;

WHEREAS, in connection with the Charter Amendment, the Company and KKR Capital
Markets LLC (“KCM”) entered into that certain engagement letter, dated
October 31, 2017 (the “KCM Engagement Letter”), pursuant to which, among other
things, the Company amended the terms of the payment of the remaining KCM Fee
(as defined in Schedule II of the Purchase Agreement) to KCM subject to certain
terms and conditions for services of KCM thereunder;

WHEREAS, in connection with the Charter Amendment, the Company and Citigroup
Global Markets Inc. (“Citi”) entered into that certain letter agreement, dated
December 8, 2017 (the “Citi Fee Letter Agreement”), pursuant to which, among
other things, the Company amended the terms of the payment of the remaining Citi
Fee (as defined in Schedule II of the Purchase Agreement) to cause $2,500,000 to
be payable on the third anniversary of the issuance of the Series B Preferred
Stock;

WHEREAS, Citi and KCM are entitled under certain conditions to receive the Citi
Fee and KCM Fee, respectively, from the Escrow Account, and in connection with
the Charter Amendment (as defined below), the KCM Engagement Letter and the Citi
Fee Letter Agreement, the Company, KCM and Citi, desire to amend and restate
certain Annexes hereto and amend the Escrow Agreement to include a new Exhibit B
to address the disbursements of the Citi Fee and KCM Fee from the Escrow
Account;



--------------------------------------------------------------------------------

WHEREAS, the Certificate of Amendment (the “Charter Amendment”), amending and
restating in its entirety the terms governing the Series B Preferred Stock
contained in Article VI of the Original Delaware Charter, shall be filed with
the Delaware Secretary of State with the Charter Amendment to become effective
at 12:00 a.m., New York City time, on January 5, 2018, unless a Qualified
Acquisition (as defined in the Charter Amendment) has occurred prior to such
time, in which case, such Amendment Effective Time shall not occur (the
“Amendment Effective Time”); and

WHEREAS, Escrow Account balance as of date hereof is $578,336,434.79.

In accordance with Section 13 of the Original Escrow Agreement, the parties to
the Original Escrow Agreement have agreed to amend the Original Escrow Agreement
as follows subject to the terms and conditions set forth in this Amendment:

 

1. In accordance with Section 12(a) of the Escrow Agreement, notice to the
Company shall be made to the address and person designated below its signature
hereto.

 

2. In accordance with Section 12(a) of the Escrow Agreement, the Authorized
Persons’ contact information set forth on Schedule B to the Original Escrow
Agreement shall be amended and restated and superseded as set forth on Schedule
B hereto.

 

3. If, at any time after 12:00 a.m., New York City time, on January 5, 2018, the
Escrow Agent receives a certificate, substantially in the form attached as
Exhibit A (the “Amendment Effective Time Certificate”), the second paragraph of
Section 20 of the Escrow Agreement shall be amended and restated in its entirety
as follows:

“All capitalized terms used but not defined herein (including with respect to
the Schedules and Annexes attached hereto) shall have the meanings given such
terms in the Amended and Restated Certificate of Incorporation of the Company,
as amended by that certain amendment dated as of December 8, 2017 (the “Charter
Amendment” and as amended by the Charter Amendment, the “Charter”) or the
Purchase Agreement, as applicable. Notwithstanding the foregoing, the use of
capitalized terms defined in the Charter or the Purchase Agreement is solely for
the convenience of the Company and knowledge of the meanings of such capitalized
terms contained in the Charter or the Purchase Agreement shall not be imputed to
the Escrow Agent.”

 

4. If, at any time after 12:00 a.m., New York City time, on January 5, 2018, the
Escrow Agent receives an Amendment Effective Time Certificate, Annexes B, C, D
and F of the Original Escrow Agreement shall be replaced and amended and
restated in the form attached as Annexes B, C, D and F of this Amendment.



--------------------------------------------------------------------------------

5. If, at any time after 12:00 a.m., New York City time, on January 5, 2018, the
Escrow Agent receives an Amendment Effective Time Certificate, the Original
Escrow Agreement shall be amended to include Exhibit B in the form attached as
Exhibit B of this Amendment.

 

6. Section 2(d) shall be amended and restated as follows:

“(d) Mandatory Redemption. If, at any time the Escrow Agent receives a
certificate, substantially in the form attached hereto as Annex D (the
“Mandatory Redemption Certificate”) or Exhibit B (the “Fee Certificate”), the
Escrow Agent shall, on the Escrow Release Date specified therein, disburse from
the Escrow Account pursuant to the instructions set forth therein.
Notwithstanding the foregoing, in the event that the Escrow Agent receives the
Mandatory Redemption Certificate at or after 11:00 a.m. (New York City time) and
the Escrow Release Date specified therein is the date the Escrow Agent receives
such Mandatory Redemption Certificate, the Escrow Agent shall use commercially
reasonable efforts to disburse from the Escrow Account pursuant to the
instructions set forth therein on the same Business Day, but shall not be
required to disburse from the Escrow Account until the next succeeding Business
Day (which shall then become the Escrow Release Date); provided, that, if on the
day the Escrow Agent receives the Mandatory Redemption Certificate the Escrow
Property is invested in U.S. Government Securities, and the Escrow Release Date
specified therein is the date the Escrow Agent receives such Mandatory
Redemption Certificate, the Escrow Agent shall use commercially reasonable
efforts to disburse from the Escrow Account pursuant to the instructions set
forth therein, but if the Escrow Agent is unable to so disburse, the Escrow
Agent shall use commercially reasonable efforts to disburse from the Escrow
Account pursuant to the instructions set forth therein on the next succeeding
Business Day (which shall then become the Escrow Release Date). The Escrow Agent
shall be fully protected acting in reliance upon such Mandatory Redemption
Certificate, and shall have no duty or obligation to determine whether such
Mandatory Redemption Certificate complies with the terms of the Purchase
Agreement, any amendments thereto or otherwise.”

 

7. Except as the Original Escrow Agreement has been expressly amended by this
Amendment, the Original Escrow Agreement shall continue in full force and effect
in accordance with its provisions. This Amendment shall be governed by and
construed in accordance with Section 13 of the Original Escrow Agreement. This
Amendment may be executed in any number of counterparts, each of which when so
executed shall be deemed an original, but such counterparts together constitute
one and the same Amendment.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by a duly authorized representative as of the day and year first written above.

 

WMIH CORP.

 

By:  

/s/ Charles Edward Smith

Name:   Charles Edward Smith Title:   Executive Vice President Notice to:

WMIH Corp.

800 Fifth Avenue, Suite 4100

Seattle, Washington 98104 Attn.: Charles Edward Smith, Chief Legal Officer
Phone: (206) 922-2963 Facsimile: (206) 922-2996 E-mail: chad.smith@wamuinc.net

[Signature Page to Amendment No. 2 to Escrow Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Escrow Agent

 

By:  

/s/ Miriam Molina

Name:   Miriam Molina Title:   Vice President

[Signature Page to Amendment No. 2 to Escrow Agreement]



--------------------------------------------------------------------------------

SCHEDULE B

AUTHORIZED LIST OF SIGNERS

This form supplements the Agreement and related documents and applies to
instruction given by facsimile (or e-mail with .pdf attachment) for securities
or funds transfers and for other purposes under the Agreement. In giving any
facsimile (or e-mail with .pdf attachment) instruction as specified in the
Agreement the Company acknowledges that facsimile (or e-mail with .pdf
attachment) present a high degree of risk or error, security, and privacy.
Nevertheless the Company wishes to use facsimile (or e-mail with .pdf
attachment) as a means of instruction. The Company designates below the
individuals who are authorized to initiate transfers or other instructions by
facsimile (or e-mail with .pdf attachment) on behalf of the Company and select
the security procedures specified herein. The Company accepts the associated
risks of unauthorized or erroneous instruction and agrees to be bound by such
instruction whether or not actually authorized by the Company, provided the
Escrow Agent has complied with the stated security procedure. The Company is
responsible for keeping confidential the contents of this Schedule B. The
Company should be careful in completing this Schedule B as it may be rejected if
it contains erasures or white outs.

☐    New                     ☐     Addition                ☒     Supersede

WMIH CORP.

 

     

Specimen Signature

 

Name    Charles Edward Smith      Title    EVP, Chief Legal Officer & Secretary
     Phone    (206) 922-2963      E-mail Address    chad.smith@wamuinc.net     
        Name    Timothy F. Jaeger      Title    Interim Officer Chief Financial
Officer      Phone    (707) 484-8607      E-mail Address    timjaeger@cxoc.com
             Name    Vicky Wu      Title    SVP & Assistant Secretary      Phone
   (206) 922-2982      E-mail Address    vicky.wu@wamuinc.net     

Where applicable, the Escrow Agent will confirm the instructions received by
return call to one of the telephone numbers listed below.

Telephone Number (including Country code)                            Name

Test Word

 

     

 

Newyork16                    

 

     



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDMENT EFFECTIVE TIME CERTIFICATE

January        , 2018

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street

New York, NY 10013

Attn: Miriam Molina

Email: miriam.molina@citi.com / cts.spag@citi.com

 

  Re: WMIH Corp. Amendment Effective Time

This certificate is being delivered by WMIH Corp., a corporation organized under
the laws of the State of Delaware (the “Company”), pursuant to Sections 3 and 4
of Amendment No. 2 to the Escrow Agreement, dated December 8, 2017 (“Amendment
No. 2”), by and among the Company and Citibank, N.A., a national banking
association organized and existing under the laws of the United States of
America (“Citibank”) and acting through its Agency and Trust Division and solely
in its capacity as escrow agent thereunder, and any successors appointed
pursuant to the terms hereof (Citibank in such capacity, the “Escrow Agent”).
Unless otherwise indicated, capitalized terms used but not defined herein shall
have the respective meanings specified in Amendment No. 2.

The Company certifies to the Escrow Agent that no Qualified Acquisition (as
defined in the Charter) has occurred prior to 12:00 a.m., New York City time, on
January 5, 2018, and the Amendment Effective Time has occurred.

[Signature Page Follows]



--------------------------------------------------------------------------------

WMIH CORP. By:                                     
                                                       Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CITI FEE AND KCM FEE CERTIFICATE

                , 2018

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street

New York, NY 10013

Attn: Miriam Molina

Email: miriam.molina@citi.com / cts.spag@citi.com

 

  Re: [Citi Fee][KCM Fee]

This certificate is being delivered by WMIH Corp., a corporation organized under
the laws of the State of Delaware (the “Company”), pursuant to the Escrow
Agreement, dated as of January 5, 2015, as amended by Amendment No. 2 to the
Escrow Agreement, dated December 8, 2017 (the “Escrow Agreement”), by and among
the Company and Citibank, N.A., a national banking association organized and
existing under the laws of the United States of America (“Citibank”) and acting
through its Agency and Trust Division and solely in its capacity as escrow agent
thereunder, and any successors appointed pursuant to the terms hereof (Citibank
in such capacity, the “Escrow Agent”). Unless otherwise indicated, capitalized
terms used but not defined herein shall have the respective meanings specified
in the Escrow Agreement.

[The Escrow Agent is hereby instructed to release $2,500,000 of the Escrow
Property, representing the amount of the Citi Fee that is payable to Citigroup
Global Markets Inc. (“Citi”) pursuant to the Purchase Agreement as amended by
that certain Letter, dated December 8, 2017, by and among the Company and Citi,
which modifies and supersedes Section I.1.b. of Schedule II of the Purchase
Agreement with respect to the Company’s obligation to Citi, on January 5, 2018,
which shall be the Escrow Release Date for purposes of this certificate, as
follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:                                                                    
                                         
                                                              ]1

[The Escrow Agent is hereby instructed to release $8,250,000 of the Escrow
Property, representing the KCM Fee payable to KKR Capital Markets LLC (“KCM”)
pursuant to that certain Engagement Letter, dated October 31, 2017, by and among
the Company and KCM,

 

1 

Insert this paragraph for the payment of the Citi Fee pursuant to the Purchase
Agreement as amended by that certain Letter, dated _____, 2017.



--------------------------------------------------------------------------------

which modifies and supersedes Section II.1.b. of Schedule II of the Purchase
Agreement with respect to the Company’s obligation to KCM, on [        ,
201    ,]2 which shall be the Escrow Release Date for purposes of this
certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:                                                                    
                                         
                                         ]3

[Signature Page Follows]

 

 

 

2  Insert date which is promptly following Mandatory Conversion Date (as defined
in the Charter Amendment).

3  Insert this paragraph if a Mandatory Conversion Date (as defined in the
Charter Amendment) resulting from a Qualified Acquisition (as defined in the
Charter Amendment) occurs prior to the Mandatory Redemption Date (as defined in
the Charter Amendment).



--------------------------------------------------------------------------------

WMIH CORP.

 

By:                                                            
                               

Name:

Title:



--------------------------------------------------------------------------------

ANNEX B

FORM OF ACQUISITION AND/OR ACQUISITION EXPENSES CERTIFICATE

            , 201    

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street

New York, NY 10013

Attn: Miriam Molina

Email: miriam.molina@citi.com / cts.spag@citi.com

This certificate is being delivered by WMIH Corp., a corporation organized under
the laws of the State of Delaware (the “Company”), pursuant to Section 2(b) of
the Escrow Agreement, dated as of January 5, 2015, as amended by Amendment No. 2
to the Escrow Agreement, dated December 8, 2017 (the “Escrow Agreement”), by and
among the Company and Citibank, N.A., a national banking association organized
and existing under the laws of the United States of America (“Citibank”) and
acting through its Agency and Trust Division and solely in its capacity as
escrow agent thereunder, and any successors appointed pursuant to the terms
hereof (Citibank in such capacity, the “Escrow Agent”). Unless otherwise
indicated, capitalized terms used but not defined herein shall have the
respective meanings specified in the Escrow Agreement.

The Company certifies to the Escrow Agent that the Escrow Property released
pursuant to this certificate will be applied to finance the Company’s efforts to
explore and/or to fund, in whole or in part, an Acquisition (as defined in
Article VI of the Charter) whether completed or not, including reasonable
attorney fees and expenses, accounting expenses, due diligence and financial
advisor fees and expenses.

The Escrow Agent is hereby instructed to release $[•] of the Escrow Property on
                , 201    , which shall be the Escrow Release Date for purposes
of this certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:

[To be inserted if a Qualified Acquisition (as defined in the Charter) occurs
prior to the Mandatory Redemption Date (as defined in the Charter)] [The Company
certifies to the Escrow Agent that the Acquisition (as defined in Article VI of
the Charter) referred to in this Acquisition Certificate is a Qualified
Acquisition (as defined in Article VI of the Charter) that has occurred prior to
the Mandatory Redemption Date (as defined in Article VI of the Charter).



--------------------------------------------------------------------------------

WMIH CORP.

 

By:                                                            
                               

Name:

Title:

Test Word:



--------------------------------------------------------------------------------

ANNEX C

FORM OF PUT EVENT CERTIFICATE

                , 201    

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street

New York, NY 10013

Attn: Miriam Molina

Email: miriam.molina@citi.com / cts.spag@citi.com

This certificate is being delivered by WMIH Corp., a corporation organized under
the laws of the State of Delaware (the “Company”), pursuant to Section 2(c) of
the Escrow Agreement, dated as of January 5, 2015, as amended by Amendment No. 2
to the Escrow Agreement, dated December 8, 2017 (the “Escrow Agreement”), by and
among the Company and Citibank, N.A., a national banking association organized
and existing under the laws of the United States of America (“Citibank”) and
acting through its Agency and Trust Division and solely in its capacity as
escrow agent thereunder, and any successors appointed pursuant to the terms
hereof (Citibank in such capacity, the “Escrow Agent”). Unless otherwise
indicated, capitalized terms used but not defined herein shall have the
respective meanings specified in the Escrow Agreement.

The Company certifies to the Escrow Agent that (i) a Change of Control Event has
occurred, and certain Holders have properly tendered for repurchase their shares
of outstanding Series B Preferred Stock pursuant to the Change of Control Event
Repurchase Offer, and (ii) the Escrow Property released pursuant to this
certificate will be applied to pay the applicable Change of Control Repurchase
Price to such Holders on the Change of Control Repurchase Date pursuant to the
terms of the Charter.

The Escrow Agent is hereby instructed to release $[•] of the Escrow Property on
            , 201    , which shall be the Escrow Release Date for purposes of
this certificate, as follows:4

Bank:

ABA#:

Account Name:

A/C#:

Ref:

 

4  Insert bank information for DTC in connection with the payment to Holders.



--------------------------------------------------------------------------------

WMIH CORP.

 

By:                                                            
                               

Name:

Title:

Test Word:



--------------------------------------------------------------------------------

ANNEX D

FORM OF MANDATORY REDEMPTION CERTIFICATE

            , 201    

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street

New York, NY 10013

Attn: Miriam Molina

Email: miriam.molina@citi.com / cts.spag@citi.com

This certificate is being delivered by WMIH Corp., a corporation organized under
the laws of the State of Delaware (the “Company”), pursuant to Section 2(d) of
the Escrow Agreement, dated as of January 5, 2015, as amended by Amendment No. 2
to the Escrow Agreement, dated December 8, 2017 (the “Escrow Agreement”), by and
among the Company and Citibank, N.A., a national banking association organized
and existing under the laws of the United States of America (“Citibank”) and
acting through its Agency and Trust Division and solely in its capacity as
escrow agent thereunder, and any successors appointed pursuant to the terms
hereof (Citibank in such capacity, the “Escrow Agent”). Unless otherwise
indicated, capitalized terms used but not defined herein shall have the
respective meanings specified in the Escrow Agreement.

The Company certifies to the Escrow Agent that the Escrow Property released
pursuant to this certificate will be applied to pay the applicable Mandatory
Redemption Price (as defined in the Charter) to redeem all outstanding shares of
the Series B Preferred Stock (including any unconverted shares of Series B
Preferred Stock remaining after any Mandatory Conversion (as defined in the
Charter)).

The Escrow Agent is hereby instructed to release $[•] of the Escrow Property on
                , 201    , which shall be the Escrow Release Date for purposes
of this certificate, as follows:5

Bank:

ABA#:

Account Name:

A/C#:

Ref:

 

5  Insert bank information for DTC in connection with the payment to Holders.



--------------------------------------------------------------------------------

WMIH CORP.

 

By:                                                            
                               

Name:

Title:

Test Word:



--------------------------------------------------------------------------------

ANNEX F

FORM OF RELEASE CERTIFICATE

                , 201    

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street

New York, NY 10013

Attn: Miriam Molina

Email: miriam.molina@citi.com / cts.spag@citi.com

This certificate is being delivered by WMIH Corp., a corporation organized under
the laws of the State of Delaware (the “Company”), pursuant to Section 2(f) of
the Escrow Agreement, dated as of January 5, 2015, as amended by Amendment No. 2
to the Escrow Agreement, dated December 8, 2017 (the “Escrow Agreement”), by and
among the Company and Citibank, N.A., a national banking association organized
and existing under the laws of the United States of America (“Citibank”) and
acting through its Agency and Trust Division and solely in its capacity as
escrow agent thereunder, and any successors appointed pursuant to the terms
hereof (Citibank in such capacity, the “Escrow Agent”). Unless otherwise
indicated, capitalized terms used but not defined herein shall have the
respective meanings specified in the Escrow Agreement.

The Company certifies to the Escrow Agent that (i) a Qualified Acquisition (as
defined in the Charter) was consummated on                 , 201    , and
(ii) no shares of Series B Preferred Stock remain outstanding as of the date
hereof.

The Escrow Agent is hereby instructed to release the remaining Escrow Property
(after making any payments pursuant to any delivered Acquisition Certificate
with respect to such Qualified Acquisition) on                 , 201    , which
shall be the Escrow Release Date for purposes of this certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:



--------------------------------------------------------------------------------

WMIH CORP.

 

By:                                                            
                               

Name:

Title:

Test Word: